ACCEPTED
                                                                                          03-15-00128-CV
                                                                                                  6402212
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     8/7/2015 11:42:30 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                               NO. 03-15-00128-CV

                                                                        FILED IN
                                                                 3rd COURT OF APPEALS
                          IN THE COURT OF APPEALS                    AUSTIN, TEXAS
                                                                 8/7/2015 11:42:30 AM
                                     FOR THE                       JEFFREY D. KYLE
                                                                         Clerk

                    THIRD COURT OF APPEALS DISTRICT

                               AT AUSTIN, TEXAS


                                  Tedde R. Blunck
                                                                            Appellant

                                          v.
                                  Cathy A. Blunck
                                                                             Appellee

                       From the 22nd Judicial District Court
                              of Hays County, Texas


            UNOPPOSED MOTION FOR EXTENSION OF TIME
                   TO FILE APPELLEE'S BRIEF


TO THE HONORABLE COURT OF APPEALS FOR THE THIRD COURT OF
APPEALS DISTRICT OF TEXAS:

      Pursuant to Rule 10.5(b) and Rule 38.6(d) of the Texas Rules of Appellate

Procedure, Cathy A. Blunck, the Appellee in these proceedings, respectfully requests

that this Court grant an extension of the deadline by which she is required to file her



                                        Page 1
brief in this case.

Matters required by Rule 10.5(b) of the Texas Rules of Appellate Procedure

       In compliance with Rule 10.5(b )( 1) of the Texas Rules of Appellate Procedure,

Appellee's counsel advises this Court of the following matters:

       (A)    The original deadline for the filing of Appellee's brief as

              established by Rule 38.6(b) was 9 July 2015. On 6 July

              20 15, the Court extended that deadline to 10 August 20 15.

       (B)    The length of the extension sought is 18 days.

       (C)    The facts reasonably relied on to reasonably explain the

              need for an extension- (see below)

       (D)    The number of previous extensions granted regarding the

              ite1n in question - One

Explanation of Need for Extension of Time to File Notice ofAppeal

       Pursuant to Rule 38.6(d) of the Texas Rules of Appellate Procedure, this Court

has previously extended the deadline for the filing of the Appellee's brief in this

case. The current deadline is 10 August 2015. As counsel advised this Court in his

prior motion, the issues addressed by Appellant is his brief dictate that Appellee

provide the Court with a comprehensive analysis of the relevant case law and

evidence regarding the issues raised by Appellant. Counsel had hoped to be able to


                                         Page2
complete Appellee's brief by 10 August, but has been unable to do so due to other

cases and cotnmitments to the Family Law Section of the State Bar. Accordingly,

Appellee will require additional time to prepare her responsive brief and is requesting

an extension until 28 August 2015, in order to allow for sufficient time to complete

Appellee's responsive brief.

Appellant does not object to the requested extension

      Pursuant to 10.1 (a)(5) of the Texas Rules of Appellate Procedure, the

undersigned counsel advises this Court that, prior to making this request, he has

conferred with Appellant in this matter and that Appellant has indicated that he does

not oppose the granting of this request for an extension of time.

      WHEREFORE, ABOVE PREMISES CONSIDERED, the undersigned

attorney, individually and on behalf of the Appellee in this case, respectfully prays

that upon consideration of the matters set forth herein, this Court extend the deadline

for filing of Appellee's brief to 28 August 20 15.




                                         Page 3
Respectfully Submitted,

LAW OFFICE OF KARL E. HAYS, PLLC
2101 South IH35, Suite 210
Austin, Texas 787 41
512-4 76-1911
512-476-1904 facsimile
service@haysfamilylaw.com


By:      Is/ Karl E. Hays
      Karl E. Hays
      State Bar Number 09307050

ATTORNEY FOR CATHY A. BLUNCK




      Page4
                                                     VERIFICATION

STATE OF TEXAS   §
COUNTY OF TRAVIS §

      Before me, the undersigned notary public, on this day personally appeared Karl
E. Hays, who upon oath said:

       1.    My name is Karl E. Hays. I am over the age of eighteen years and do not
suffer from any legal or mental disability that would render me incapable of testifying
to the matters set forth herein. I have personal knowledge of all facts stated in this
affidavit, which are true and correct.

       2.     I am the attorney of record for Cathy A. Blunck, who is the Appellee in
this cause. I have read the foregoing Unopposed Motion for Extension ofTime to File
Appellee's Brief, including all of the factual statements contained in it. Each of the
factual statements is within my personal knowledge and is true and correct.


                                                          /~2 ;d~---
                                                         •
                                                         Karl E. Hays

     SWORN TO and SUBSCRIBED before me by Karl E. Hays, on the 7th day of
August 2015.




   I       "''''VJ''''IJ         lRACV TODD
       /.~~ Notary Public, ~tate of Texas
       \   ~.        _:..i   My Commisston Exptres
       ..2.;,iai'"V           september 09, 201 7    •
           --.,""'''~




                                                         PageS
                      CERTIFICA'fE OF CONFERENCE

       Pursuant to Rule 10.1 (a)(5) of the Texas Rules of Appellate Procedure, the
undersigned attorney hereby certifies that he has conferred with Appellant regarding
the substance of this motion and that Appellant has indicated that he does not oppose
the granting of the requested extension of time.


                                                 Is/ Karl E. Hays
                                       Karl E. Hays

                         CERTIFICATE OF SERVICE

       In cotnpliance with Rule 9.5(a), 9.5(d), and 9.5(e) of the Texas Rules of
Appellate Procedure, the undersigned attorney certifies that a true and correct copy
of the foregoing motion for extension of time has been served upon the below-named
individual, in the manner noted below, as prescribed by Rule 9.5(b) of the Texas
Rules of Appellate Procedure on this 7th day of August 2015.



                                             Is/ Karl E. Hays
                                       Karl E. Hays

Via E-File Transmission
Tedde R. Blunck
502 Quitman Street
P.O. Box 1152
Pittsburg, Texas 75686
tblunck@yahoo.com




                                        Page 6